                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY

CARLOS LABRADOR,
                                Plaintiff,


                                                          Civ. No. 18-9 195-KM

 NANCY A. BERRYHILL, Acting                                     OPINION
 Commissioner of Social Security,

                                Defendant.


KEVIN MCNULTY, U.S.D.J.:

      Plaintiff Carlos Labrador brings this action pursuant to 42 U.S.C.   §
1383(c)(3) to review a final decision of the Commissioner of Social Security
(“Commissioner”) denying his claim for Supplemental Security Income (“551”)
under Title XVI of the Social Security Act, 42 U.S.C.   § 1381. Labrador seeks to
reverse the finding of the Administrative Law Judge (“AU”) that he did not
meet the Social Security Act’s definition of disabled since October 24, 2014, the
date Labrador filed his application.
      The issue presented is whether the AU’s decision is supported by
substantial evidence. Specifically, Labrador contends that the AU (1) failed to
consider the combined effect of his impairments; (2) did not conduct “a full”
residual functional capacity (“RFC”) assessment; and (3) improperly weighed
the medical opinions in the record.
      For the reasons stated below, the decision of the AU is affirmed.




                                        1
      I.               Background1
               On October 24, 2014, Labrador filed an application for 551 under Title
XVI of the Social Security Act asserting that his disability, arthritis, began on
October 25, 2013. (R. 156-62). His application was initially denied on
December 17, 2014, and upon reconsideration on May 28, 2015. (R. 6 1-75).
               On April 25, 2017, Labrador, represented by an attorney, appeared
before the AU. (R. 18). The AU heard testimony from Labrador and Margaret
Heck, a vocational expert (“VE”). (R. 18, 36-60). After the hearing, Labrador
submitted additional evidence, which the AU considered before rendering his
decision. (R. 18).
               On June 7, 2017, the AU issued a decision finding that Labrador was
not disabled within the meaning of the Social Security Act. (R. 18-27). The AU
determined that Labrador’s impairments, cervical and lumbar degenerative disc
disease, right shoulder tendinopathy and labrum tear, and depression were
severe, but not of listing-level severity. (R. 20-23). The AU concluded that
Labrador, given his RFC, was able to perform work existing in the national
economy. (R. 23-27).
      II.              Standard
               To qualify for SSI, a claimant must meet income and resource
limitations, and show that “he is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be
expected to last for a continuous period of not less than twelve months.” 42


1
               Citations to the record are abbreviated as follows:
               =         Docket entry in this case;
“R.        “   =         Administrative Record (DE 9) (The cited page numbers correspond to the
                         number found in the bottom right corner of the page for all DE 9
                         attachments);
“PBr”          =         Plaintiff Labrador’s brief (DE 13);
“DBr”          =         Defendant’s brief (DE 14).
“Reply”            =     Labrador’s reply (15).

                                                        2
U.S.C.   § 1383c(a)(3)(A). A person is deemed unable to engage in substantial
gainful activity
         only if his physical or mental impairment or impairments are of
         such severity that he is not only unable to do his previous work
         but cannot, considering his age, education, and work experience,
         engage in any other kind of substantial gainful work which exists
         in the national economy, regardless of whether such work exists in
         the immediate area in which he lives, or whether a specific job
         vacancy exists for him, or whether he would be hired if he applied
         for work. For purposes of the preceding sentence (with respect to
         any individual), “work which exists in the national economy”
         means work which exists in significant numbers either in the
         region where such individual lives or in several regions of the
         country.

42 U.S.C.    § 1382c(a)(3)(B).
            A. The Five-Step Process and This Court’s Standard of Review
         Under the authority of the Social Security Act, the Administration has
established a five-step evaluation process for determining whether a claimant
is disabled and entitled to benefits. 20 C.F.R.   § 404.1520, 416.920. This
Court’s review necessarily incorporates a determination of whether the ALl
properly followed the five-step process prescribed by regulation. The steps may
be briefly summarized as follows:
         Step One: Determine whether the claimant has engaged in substantial
gainful activity since the onset date of the alleged disability. 20 C.F.R.
§ 404.1520(b), 416.920(b). If yes, the claimant is not disabled. If not, move to
step two.
         Step Two: Determine if the claimant’s alleged impairment, or
combination of impairments, is “severe.” Id.    § 404.1520(c), 416.920(c). If not,
the claimant is not disabled. If the claimant has a severe impairment, move to
step three.
         Step Three: Determine whether the impairment meets or equals the
criteria of any impairment found in the Listing of Impairments. 20 C.F.R. Pt.
404, subpt. P, app. 1, Pt. A. (Those Part A criteria are purposely set at a high
level to identify clear cases of disability without further analysis). If so, the

                                          3
claimant is automatically eligible to receive benefits; if not, move to step four.
Id.   § 404.1520(d), 4 16.920(d).
        Step Four: Determine whether, despite any severe impairment, the
claimant retains the Residual Functional Capacity (“RFC”) to perform past
relevant work. Id.   § 404.1520(e)—(fl, 416.920(e)—(fl. If yes, the claimant is not
disabled. If not, move to step five.
        Step Five: At this point, the burden shifts to the Commissioner to
demonstrate that the claimant, considering her age, education, work
experience, and RFC, is capable of performing jobs that exist in significant
numbers in the national economy. 20 C.F.R.       § 404.1520(g), 416.920(g); see
Poulos v. Comm’r of Soc. Sec., 474 F.3d 88, 91-92 (3d Cir. 2007). If so, benefits
will be denied; if not, they will be awarded.
        As to all legal issues, this Court conducts a plenary review. See
Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 431 (3d Cir. 1999). As to
factual findings, this Court adheres to the AM’s findings, as long as they are
supported by substantial evidence. Jones v. Bamhart, 364 F.3d 501, 503 (3d
Cir. 2004) (citing 42 U.S.C.   § 405(g)). Where facts are disputed, this Court will
“determine whether the administrative record contains substantial evidence
supporting the findings.” Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000).
“Substantial evidence is such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Zimsak u. Colvin, 777 F.3d 607,
610 (3d Cir. 2014) (internal quotation marks and citation omitted). Substantial
evidence “is more than a mere scintilla but may be somewhat less than a
preponderance of the evidence.” Id. (internal quotation marks and citation
omitted).
        When there is substantial evidence to support the AM’s factual findings,
this Court must abide by them. See Jones, 364 F.3d at 503 (citing 42 U.S.C.           §
405(g)); Zimsak, 777 F.3d at 610-11 (“[WJe are mindful that we must not
substitute our own judgment for that of the fact finder.”). This Court may,
under 42 U.S.C.    § 405(g), affirm, modify, or reverse the Commissioner’s

                                           4
decision, or it may remand the matter to the Commissioner for a rehearing.
Podedwomy v. Harris, 745 F.2d 210, 221 (3d Cir. 1984); Bottles v. Comm’rof
Soc Sec., 235 F. App’x 853, 865-66 (3d Cir. 2007).
       Remand is proper if the record is incomplete, or if there is a lack of
substantial evidence to support a definitive finding on one or more steps of the
five-step inquiry. See Podedworny, 745 F.2d at 22 1-22. Remand is also proper
if the AM’s decision lacks adequate reasoning or support for its conclusions, or
if it contains illogical or contradictory findings. See Burnett u. Comm’r of Soc
Sea, 220 F.3d 112, 119-20 (3d Cir. 2000).
          B. The AhJ’s Decision
       The AM followed the five-step process in determining that Labrador       was

not disabled. The AM’s findings may be summarized as follows:
       Step 1: At step one, the AM determined that Labrador had not engaged
in substantial gainful activity since October 24, 2014, the application date. (R.
20).
       Step 2: At step two, the AM determined that Labrador had the following
severe impairments: cervical and lumbar degenerative disc disease; right
shoulder tendinopathy and labrum tear; and depression. (R. 20).
       Step 3: At step three, the AM determined that Labrador did not have an
impairment, or combination of impairments, that meet or medically equal the
severity of one of the listed impairments in 20 C.F.R. Pt. 404, subpt. P., app. 1.
(R. 2 1-23). There was no accepted medical source in the record that supported
a finding that Labrador’s impairments met or medically equaled any physical or
mental impairment. (R. 21). “Although severe,” the AM determined that the
impairments “independently or in combination” did not meet the requirements
set forth in Listing 1.00 for musculoskeletal impairments or Listing 12.00 for
mental impairments. (Id.).
       Regarding musculoskeletal impairments under Listing 1.00, the AM
noted that Labrador was able to ambulate effectively and use his upper and
lower extremities for fine and gross motor activities. (Id.).


                                          5
       Under Listing 12.00 for mental disorders, the AW concluded that
Labrador’s impairments did not cause at least two “marked” limitations, or one
“extreme” limitation, under the Paragraph B criteria for mental functioning.
(Id.). To satisfy the Paragraph B criteria, a claimant’s mental disorder must
result in an extreme limitation of one, or a marked limitation of two, of the four
Paragraph B areas of mental functioning.
       Of the four areas evaluated for mental functioning, the AW found that
Labrador had no difficulty in two areas: (1) understanding, remembering, or
applying information; or (2) adapting or managing himself. The AU      further
concluded that the record supported only a mild difficulty with interacting with
others and a moderate difficulty with concentrating, persisting, or maintaining
pace. (Id.).
       Step 4: At step four, the AlA determined that Labrador had the RFC to
perform light work. (R. 23). The AlA found that Labrador could “perform
simple, routine, repetitive work,” “lift and cam’ 10 pounds frequently and 20
pounds occasionally, sit for six hours,” and “stand and/or walk six hours.”
(Id.). The AU also concluded that Labrador was capable of “pushing and
pulling motions with his upper and lower extremities          ith only occasional
pushing and pulling with the right upper extremity.” (Id.).
       The AU also determined that Labrador did not have past relevant work,
and that the record “lack[edj earning at the substantial gainful activity level
within the last 15 years.” (R. 26).
       Step 5: At step five, the AlA considered Labrador’s age, education, work
experience and RFC in conjunction with the Medical-Vocational Guidelines. (R.
26). Relying on the testimony of the yE, the AU identified several
representative jobs that Labrador could perform: (1) flagger (Director of
Occupational Titles (“DOT”) #372.667-022; (2) parking lot cashier (DOT
#211.462-010); (3) toll collector (DOT #211.462-038); (4) document preparer
(DOT #249.587-018); and (5) ticket checker (DOT #219.587-010). (R. 27). The




                                         6
AW also determined, based on expert’s testimony, that a significant number of
these jobs were available nationally. (Id.).
         Accordingly, the AU determined that Labrador was not under a
disability, as defined in the Social Security Act, since October 24, 2014. (Id.).
   IN.     Discussion
         Labrador argues that the AU failed to consider “the evidence and effects”
of his “combined severe impairments at Step 3.” He challenges the RFC finding,
essentially arguing that the AU failed to account for his low back pain and
depression and his inability to engage in certain daily activities. Finally, he
argues that the AU gave improper weight to the various medical opinions in
the record.
           A. AU’s Step 3 Analysis
         Labrador dedicates one page in his brief to this argument. (PBr at 25-26).
His argument, in full, is as follows:
         LT]he AU cites to the specific Listings for 1.00 Musculoskeletal
         System, 12.04 affective disorders and finds that the medical
         evidence failed to establish meeting the severity required by the
         listings. (R. 37.) The AU simply states that the evidence failed to
         establish documented signs, symptoms and/or laboratory findings
         indicating any impairment or combination of impairments were
         severe enough to meet the criteria of any listed impairment. (R.
         37.) While the AU does provide a more detailed discussion
         regarding Listing 12.04, he still fails to discuss medical
         equivalence.

(PBr at 26). Record evidence does not establish that Labrador’s impairments,
considered singularly or in combination, meet the requirements of either
listing.
         At Step 3, the AU is required to analyze all of the impairments that were
recognized as severe at Step Two. 20 C.F.R.    § 404.1520(a)(4fliii) (requiring that
“[a]t the third step, we also consider the medical severity’ of your impairment(s).
If you have an impairment(s) that meets or equals one of our listings in
appendix 1 of this subpart and meets the duration requirement, we will find
that you are disabled”). Step 3 of the analysis provides that “when    ...   an


                                          7
individual’s impairment   .   .   meets or equals the level of severity described in
the Listing, and also meets the durational requirement, disability will be found
on the basis of the medical facts alone in the absence of evidence to the
contrary.” Social Security Ruling 86-8, 1986 SSR LEXIS 15 (hereinafter “SSR
86-8”).
      The Listings describe impairments the SSA considers per se “severe
enough to prevent an individual from doing any gainful activity, regardless of
his or her age, education, or work experience.” 20 C.F.R.       § 4 16.925(a). A
claimant must show that his or her impairments, considered alone or in
combination, “meet all of the specified medical criteria. An impairment that
manifests only some of those criteria, no matter how severely, does not qualify.”
Sullivan v. Zebley, 493 U.S. 521, 530, 110 S. Ct. 885, 891, 107 L. Ed. 2d 967
(1990).
      To meet this standard, “the set of symptoms, signs and laboratory
findings in the medical evidence supporting a claim must be compared with,
and found to be equivalent in terms of medical severity and duration to, the set
of symptoms, signs and laboratory findings specified in the listed impairment.”
SSR 86-8. If a claimant’s “impairment is not one that is conclusively presumed
to be disabling, the evaluation proceeds” to Step 4 and 5, Bowen v. Yuckert,
482 U.S. 137, 141, 107 S. Ct. 2287, 2291, 96 L. Ed. 2d 119 (1987), at which
point the Commissioner “must determine whether the claimant retains the
ability to perform either his former work or some less demanding employment.”
Heckler v. Campbell, 461 U.S. 458, 460, 103 S. Ct. 1952, 1953, 76 L. Ed. 2d 66
(1983).
                 1.       Listing 1.00 Musculoskeletal Impairment
                                           -




      To demonstrate a degree of functional loss to meet or equal the
musculoskeletal listing (Listing 1.00), a plaintiff must show that his or her
impairments render him or her unable to effectively ambulate and to perform
fine and gross movements on a sustained basis. 20 C.F.R. Part 404, Subpart P,
App. 1, Listing 1.00(B)(2)(a). “To ambulate effectively, individuals must be
capable of sustaining a reasonable walking pace over a sufficient distance to be
                                               8
able to carry out activities of daily living.” 20 C.F.R. Part 404, Subpart P, App.
1, Listing 1.00(B)(2)(b)(2). Examples of ineffective ambulation include the
following:
      the inability to walk without the use of a walker, two crutches or
      two canes, the inability to walk a block at a reasonable pace on
      rough or uneven surfaces, the inability to use standard public
      transportation, the inability to carry out routine ambulatory
      activities, such as shopping and banking, and the inability to climb
      a few steps at a reasonable pace with the use of a single hand rail.

20 C.F.R. Part 404, Subpart P, App. 1, Listing 1.00(B)(2)(b)(2).
      An “[i]nability to perform fine and gross movements effectively means an
extreme loss of function of both upper extremities; i.e., an impairment(s) that
interferes very seriously with the individual’s ability to independently initiate,
sustain, or complete activities.” 20 C.F.R. Part 404, Subpart P, App. 1, Listing
1.00(B)(2)(c). Examples of ineffective fine and gross movements include “the
inability to prepare a simple meal and feed oneself, the inability to take care of
personal hygiene, the inability to sort and handle papers or files, and the
inability to place files in a file cabinet at or above waist level.” 20 C.F.R. Part
404, Subpart P, App. 1, Listing 1.00(Bfl2)(c).
      In reaching his decision on Labrador’s application, the AU noted at the
outset that “no accepted medical source of record has opined that the
claimant’s impairments meet or medically equal any physical or mental
impairment.” (R. 21). Two state agency physicians, James Paolino, M.D., and
Toros Shahinian, M.D., reviewed Labrador’s claim in December 2014 and May
2015, respectively, and determined that he did not have a severe medical
impairment. (R. 66, 74).
      In terms of Listing 1.00, the AU concluded that Labrador can ambulate
effectively and use his upper and lower extremities for fine and gross motor
activities. (Id.). The function reports revealed that Labrador is able “to take care
of his personal needs, prepare simple meals, do light chores, such as sweeping,
handle finances, shop, socialize with family, attend public venues such as
stores and church, use public transportation and follow instructions.” (R. 21-

                                          9
22, 26, 230-33). Although Spanish was Labrador’s first language, he could
speak, understand, and read English. (R. 22). The record also revealed that
Labrador could ambulate effectively and walk without the assistance of any
walking device. (R. 40, 231, 291). To the extent Labrador contends otherwise
(PBr at 33 (citing R. 244, Disability Appeal Form)), it is not supported by
medical evidence in the record.
      In connection with a previous Social Security disability claim (R. 204),
Labrador had a consultative orthopedic examination with Justin Fernando,
M.D., in March 2013, before the alleged onset date in October of 2013. (R. 290-
94). Dr. Fernando diagnosed chronic lower back pain with bilateral subjective
symptoms of radiculopathy. (R. 291). On examination, Labrador’s gait was
normal, he had no restrictions on mobility, and he was able to walk heel to toe
without difficulty (R. 291). Additionally, “[ajil the joints of the upper extremities,
shoulders, elbows, forearms, wrists, and fingers    .   .   .   [werej capable of reaching
full ranges of motion, with no indication of any painful restriction of mobility.”
(Id.). Strength in Labrador’s upper extremities was noted as “5/5.” (Id.).
      At a January 21, 2015 examination, Labrador had normal
musculoskeletal findings and normal range of neck motion. (R. 353). A May 21,
2015 MRI of Labrador’s right shoulder revealed a tear of the superior labrum
with degeneration of biceps anchor, capsular thickening, and AC joint
hypertrophy with no rotator cuff tear. (R. 358).
      In February 2016, orthopedist Michael Lu, M.D., diagnosed Labrador as
having right biceps tendinitis and prescribed physical therapy for his shoulder
(R. 370-7 1). At his initial therapy evaluation, Labrador described his right
shoulder pain as aching and sharp, but intermittent. (R. 375-76). In June
2016, Labrador reported that he could take care of his personal hygiene, could
lift light weights, and was able to engage in most, but not all, recreational
activities because of the pain in his neck. (R. 589-90). During a June 2016
emergency room visit for poison ivy, Labrador’s physical examination findings
revealed normal mobility. (R. 506, 514).


                                          10
         An MRI from June 2016 showed the presence of early degeneration,
marked tendinopathy, and degenerative labrum tearing. (R. 385). Labrador
continued physical therapy and therapy records in August 2016 documented
decreased pain. (R. 601). Labrador requested to be discharge from therapy. (R.
60 1).
         Labrador has not established that he was unable to ambulate effectively
or perform fine and gross movements as required under this Listing. There was
no evidence that he used a walking device. Moreover, he was able to carry out
routine ambulatory activities, such as using standard public transportation,
going shopping, and attending church. In terms of fine and gross movements,
the record reveals that he can prepare simple meals, take care of his hygiene,
and do light chores. Accordingly, Labrador did not meet either of the two
required criteria under Listing 1.00, and the AM’s findings are supported by
substantial evidence in the record.
                    2.      Listing 12.04   -   Mental Impairment
         In order to meet the criteria of Listing 12.04 for depression, a claimant
must establish an extreme limitation of one, or a marked limitation of      two,   of
the four areas of mental functioning: (1) understand, remember, or apply
information; (2) interact with others; (3) concentrate, persist, or maintain pace;
and (4) adapt or manage oneself. 20 C.F.R. 404, Subpart P, Appendix 1, Listing
12.04(B). These impairment-related functional limitations are incompatible
with the ability to do any gainful activity. Id. A limitation is extreme if “jy]ou are
not able to function in this area independently, appropriately, effectively, and
on a sustained basis;” and “marked” if “[your functioning in this area
independently, appropriately, effectively, and on a sustained basis is seriously
limited.” 20 C.F.R. 404, Subpart P, Appendix 1, §l2.00(F)(2).
         Here, the AM found that Labrador had no difficulty in two areas: (1)
understanding, remembering, or applying information; or (2) adapting or
managing himself. (R. 21). Understanding, remembering, or applying “refers to
the abilities to learn, recall, and use information to perform work activities.” 20


                                                11
C.F.R. 404, Subpart P, Appendix 1, §l2.00(E)(1).2 Adapting or managing
oneself “refers to the abilities to regulate emotions, control behavior, and
maintain well-being in a work setting.” 20 C.F.R. 404, Subpart P, Appendix 1,
§l2.00(E)(4).3
         The AW further concluded that the record supported only a mild
difficulty with interacting with others and a moderate difficulty with
concentrating, persisting or maintaining pace. Interacting with others “refers to
the abilities to relate to and work with supervisors, co-workers, and the
public.” 20 C.F.R. 404, Subpart P, Appendix 1, §12.00(E)(2). Concentrating,
persisting, or maintaining pace “refers to the abilities to focus attention on
work activities and stay on task at a sustained rate.” 20 C.F.R. 404, Subpart P,
Appendix 1, §12.00(E)(3).4

2        Examples of understanding, remembering, or applying information include
these:
         understanding and learning terms, instructions, procedures; following
         one- or two-step oral instructions to carry out a task; describing work
         activity to someone else; asking and answering questions and providing
         explanations; recognizing a mistake and correcting it; identifying and
         solving problems; sequencing multi-step activities; and using reason and
         judgment to make work-related decisions.

20 C.F.R. 404, Subpart P, Appendix 1, §12.00(E)(l).

         Examples of adapting or managing oneself include these:
         responding to demands; adapting to changes; managing your
         psychologically based symptoms; distinguishing between acceptable and
         unacceptable work performance; setting realistic goals; making plans for
         yourself independently of others; maintaining personal hygiene and attire
         appropriate to a work setting; and being aware of normal hazards and
         taking appropriate precautions.

20 C.F.R. 404, Subpart P, Appendix 1, §12.00(E)(4).

4        Examples of concentrating, persisting, or maintaining pace include these:

         initiating and performing a task that you understand and know how to
         do; working at an appropriate and consistent pace; completing tasks in a
         timely manner; ignoring or avoiding distractions while working; changing
         activities or work settings without being disruptive; working close to or
         with others without interrupting or distracting them; sustaining an

                                            12
      The AL] noted at the outset that Labrador had a conservative mental
health treatment history since filing the application, that Labrador had normal
clinical findings from a mental status exam, and that there was no medical
opinion evidence establishing a greater degree of limitation. (R. 21). In addition
to reviewing activities of daily living as noted above, the AL] went through the
medical evidence in the record. (R. 22-23).
      On October 11, 2013, Labrador reported depression to Dr. Arthur
Badillo, M.D., and was prescribed Xanax. (R. 494). Labrador’s treating
psychiatrist, Gita Parikh, M.D., diagnosed Labrador as having major
depression with psychosis. (R. 22, 448). On July 15, 2015, Dr. Parikh
prescribed Cymbalta, Seroquel, and Xanax. (R. 448). Labrador’s symptoms
stabilized with medication. (R. 22).
      In August of 2015, Labrador reported that he was compliant with his
medications and was doing well, felt calm, and was able to sleep. (R. 439). He
felt less depressed and paranoid. (Id.). He reported that he was doing “okay”
and felt less depressed in September of 2015. (R. 437). In October of 2015, he
reported that the medications helped, that he felt less depressed, but that he
sometimes heard voices. (R. 434).
      On January 27, 2016, Labrador reported “doing better than before,”
being less depressed, and hearing voices less often. (R. 429). On April 15, 2016
and on June 17, 2016, Labrador reported that he was doing well on his current
medications. (R. 423, 426).
      On June 21, 2016, Labrador met with an RN, and indicated that he had
been taking medication for several months, still heard voices randomly but did
not appear psychotic. (R. 421). Additionally, he reported that he had “very bad”




      ordinary routine and regular attendance at work; and working a full day
      without needing more than the allotted number or length of rest periods
      during the day.

20 C.F.R. 404, Subpart P, Appendix 1, §12.O0(E)(2).
                                          13
depression before, but now had a good relationship with his ex-wives and was
spending time with his daughters. (Id.).
      In mid-August 2016, Labrador reported that his medications helped him
relax and feel less depressed. (R. 413). He denied hallucinations, paranoid
ideation, or agitation. (Id.). He spent time with his family regularly and took
“care of his physical self.” (R. 411). In November of 2016, Labrador similarly
reported doing well, and denied hallucinations, paranoid ideations, or
agitation. (R. 403). He indicated that he was sleeping well. (Id.).
      In December of 2016, Labrador stated that he was doing well and took
his medications when he “need[ed] it.” (R. 398). He was advised to take his
medication as prescribed. (Id.). In January of 2017, Labrador missed an
appointment and ran out of medication. (R. 392). He reported feeling depressed
and paranoid, and hearing voices. (Id.).
      In early February of 2017, Labrador reported that he missed his group
therapy the prior month because he had the chance to work. (R. 390). He
denied anxiety and depression and indicated that he would comply with
appointments and medication. (Id.). In late February 2017, Labrador reported
that he was less depressed with medication and lived with a supportive sister.
(R. 386). He was sleeping well, and again denied paranoia and hallucinations.
(Id.). Dr. Parikh noted that he was stable with his current treatment. (Id.).
      In April 2017, Dr. Parikh completed a mental medical source statement
regarding Labrador’s mental functional abilities. (R. 602-04). The report noted
that Labrador began treatment in July 2015 and was seen once a month for
medication management and group therapy. (R. 602). Dr. Parikh reported that
Labrador was depressed due to physical pain and inability to work due to pain,
and that he denied suicidal or homicidal ideation. (R. 603). She also opined
that Labrador did not have any restrictions in daily living, and moderate
limitations in social functioning and concentration. (R. 604). Dr. Parikh opined
that Labrador would have difficulty working at a regular job on a sustained
basis and he would be absent from work more than three times a month. (Id.).


                                           14
         Based on this medical documentation, the AU articulated a well-
reasoned decision explaining why Labrador’s depression did not meet or
medically equal Listing 12.04. Both state agency physicians opined that
Labrador did not meet or medically equal a listing. The AU gave great weight to
Dr. Parikh’s opinion that Labrador had “no more than moderate limitations.”
(R. 22). The examinations consistently documented “cooperative behavior,
stable mood, appropriate affect and intact thought process.” (Id.).
         The AU ascribed little weight to Dr. Parikh’s opinion that Labrador
would be absent from work more than three times per month because that
portion of the opinion was not supported with evidence. (R. 22-23); see 20
C.F.R. § 416.927(c)(2) (providing that controlling weight can be given to “a
treating source’s medical opinion” if the medical opinion is “well supported by
medically acceptable clinical and laboratory diagnostic techniques and is not
inconsistent with the other substantial evidence in [the] record.”). Additionally,
the record did not reveal many missed appointments, problems leaving home,
or conversing with others. (R. 22).
         The evidence in the record does not support a finding of either an
extreme or marked limitation of any of the areas of mental functioning. The
claimant has “the burden of presenting sufficient evidence that her medical
problems were of listing severity.” Williams v. Comm’r of Soc. Sec., 156 F. App’x
501, 505 (3d Cir. 2005) (“The burden imposed on a claimant at step three is a
far more exacting standard than step two’s threshold (used to prevent frivolous
claims), which requires that a claimant show that she suffers from a ‘severe’
impairment.”). I do not see any error in the AU’s review of the medical records,
and Labrador does not specifically point one out. (PBr at 25-26). Accordingly, I
reject Labrador’s argument on this point.




                                          15
         B.   AU’s RFC Analysis5
      Labrador argues that the AU failed to consider his “ongoing, severe
chronic low back pain and depression” in determining his RFC. (PBr at 28).
Additionally, Labrador points out that in his Disabiliw Appeal, he
communicated more severe limitations in his daily activities than those he
related in the Function Reports. (PBr at 32-33). Labrador also challenges the
weight the AU gave to the opinions of Dr. Parikh, Dr. Badillo, and Dr.
Fernando. (PEr at 30-3 1, 33-35).
                  1.       Severity of Back Paiti and Depression
      REC is an assessment of the most a claimant can do despite his or her
impairments. 20 C.F.R.    § 404.1545. To determine a claimant’s REC, an AU
must engage in a two-step process: first, consider all of a claimant’s symptoms
that can reasonably be accepted as consistent with the objective medical
evidence, and second, determine how those symptoms affect the claimant’s
ability to work. 20 C.F.R.   § 404.1529.
      In evaluating a claimant’s symptoms for RFC purposes, the AU must
“consider all [of the claimant’s] symptoms, including pain, and the extent to
which [the claimant’s] symptoms can reasonably be accepted as consistent
with the objective medical evidence and other evidence.” 20 C.F.R.        §
4 16.929(a). However, a claimant’s statements about his or her
      pain or other symptoms will not alone establish that [the claimant
      is] disabled; there must be medical signs and laboratory findings
      which show that [the claimant has] a medical impairment(s) which
      could reasonably be expected to produce the pain or other
      symptoms alleged and which, when considered with all of the
      evidence (including statements about the intensity and persistence
      of [the claimant’s] pain or other symptoms which may reasonably
      be accepted as consistent with the medical signs and laboratory
      findings), would lead to a conclusion that [the claimant] is
      disabled. In evaluating the intensity and persistence of [the

5    Due to an overlap of issues, this section of the Opinion addresses Labrador’s
arguments in section (B) and (C) of his brief.

6      This argument essentially points out the inconsistencies in Labrador’s self-
reporting as to his daily activities, and places his credibility in doubt.
                                           16
      claimant’s] symptoms, including pain, [the AM must] consider all
      of the available evidence, including [the claimant’s] medical
      history, the medical signs and laboratory findings and statements
      about how [the claimant’s] symptoms affect [him or her].

Id. (alteration added); see Hattranft v. Apfel, 181 F.3d 358, 362 (3d Cir. 1999)
(rejecting claimant’s argument that AL) failed to consider subjective symptoms
when AM found that subjective symptoms were inconsistent with objective
medical evidence and claimant’s hearing testimony).
      Once an underlying impairment has been shown, the AM must next
evaluate the intensity and persistence of the claimant’s symptoms to determine
how they limit a claimant’s capacity for work. 20 C.F.R.           §   404.1529(c)(1). In
evaluating the intensity and persistence of those symptoms, an AM should
consider all of the available evidence, including the claimant’s medical history,
the medical signs and laboratory findings, statements from the claimant, and
his or her treating or non-treating source, or statements from other persons.
Id.
      When a claimant’s alleged symptoms suggest a greater level of
impairment than can be supported by the objective medical evidence alone, an
AM should consider the following factors to assess the credibility of a
claimant’s statements: (i) the extent of the claimant’s daily activities; (ii) the
location, duration, frequency, and intensity of the symptoms; (iii) precipitating
and aggravating factors; (iv) the type, dosage, effectiveness, and side effects of
any medication; (v) treatment other than medication for the symptoms; (vi)
measures used to relieve pain or other symptoms; and (vii) other factors
concerning functional limitations and restrictions due to pain or other
symptoms. 20 C.F,R.    §   404.1529(c)(3).
      The AM must consider all relevant evidence, including subjective
complaints, in determining the RFC. Fargnoli v. Massanari, 247 F.3d 34, 41 (3d
Cir. 2001) (citing 20 C.F.R.   §   404.1545(a)). However, the claimant retains the
burden of supporting his or her alleged RFC limitations. Bowen v. Yuckert, 482
U.s. 137, 146 (1987); see also 20 C.F.R.          §   404.1545(a) (“In general, you [the


                                             17
plaintiff] are responsible for providing the evidence we will use to make a
finding about your residual functional capacity.”). An AU may reject, or only
partially credit, subjective complaints if they are not credible in light of the
other evidence of record. Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 433
(3d Cir. 1999). Nonetheless, the AU’s credibility determination “must contain
specific reasons for the finding of credibility, supported by the evidence in the
case record.” See 20 C.F.R.   § 404.1529(b), 416.929(b).
      In this case, the AU correctly engaged in the two-step process in
evaluating Labrador’s subjective complaints and properly articulated specific
credibility findings, which were supported by the evidence in the record. The
AU determined that Labrador had a medically determinable impairment that
could reasonably be expected to cause the alleged symptoms. However, the AU
also found that his statements concerning the intensity, persistence, and
limiting effects of those symptoms were not fully credible in light of the
objective medical and other evidence in the record.
      The AU first explained that the consultative orthopedic examination
with Dr. Fernando in 2013, before the alleged onset date, was normal. (R. 24,
290-92). After the alleged onset date, Labrador’s pain was treated with
medication and physical therapy, which Labrador eventually discontinued. (R.
24, 375, 398, 590, 601).
      Importantly, both State agency consultants opined that Labrador’s
impairments were not severe. (R. 25). In January 2015, on examination,
Labrador had normal musculoskeletal findings and normal neck motion. (R.
25, 353). Imaging from April of 2015 of Labrador’s right shoulder was
unremarkable. (R. 465).
      In February 2016, after having diagnosed right biceps tendinitis, Dr.
Michael Lu prescribed physical therapy. (R. 25, 370-7 1). After an MRI,




                                          18
continued physical therapy was prescribed and records revealed a decrease in
pain   .




           In June 2016, Labrador reported that he was able to engage in self-care
and most, but not all, recreational activities because of the pain in his neck. (R.
590). In June of 2016, after five sessions, Labrador requested to be discharged
from therapy. (R. 601). At that time, his pain had decreased, and he had good
endurance, coordination, and balance. (Id.). In December 2016, Labrador told
his mental health provider that with medication, he had “no shoulder pain,”
and that he did not require a shoulder injection. (R. 398).
           The ALl noted that prescription records revealed stable medication
treatment, without increased dosages or frequent adjustments. (R. 25). The
record did not contain any evidence that Labrador’s providers recommended
injection treatments, narcotic medications, or surgical evaluation for
intractable pain. (R. 25). In sum, the clinical findings were generally good other
than limited right shoulder motion. (R. 25, 353, 514).


       Labrador also argues that the “AU erroneously states that the record did not
document any lumbar or cervical diagnostic tests performed after the alleged onset
date of October 25, 2013. (R. 24.) Plaintiff did in fact undergo an MRJ/CT scan on
January 12, 2016 which showed disc herniations.” (R. 29). Labrador cites an
indiscernible handwritten note from Dr. Badillo. (R. 475). That note seems to mention
an “MRI/CT” and 4’disc herniated” or “disc herniation.” (R. 475). There is apparently no
corresponding MRI study or CT scan in the record. (DEr at 12).

       The law does not require an ALl to cite to every piece of evidence in an opinion.
See Fintal u. Comm’r of Soc. Sec., 602 F. App’x 84, 88 (3d Cir. 2015) (“an AU is not
required to cite every piece of evidence in the record.”). If that were the case, each AU
opinion would have to reproduce the medical record itself, a requirement both
impractical and futile. In any event, any error in omitting this reference was harmless.

       It is difficult to interpret the note, which is not supported with imaging. It is
unclear whether this note meant that Labrador had an MRI done, or whether he
should get an MRI done. The ALl recognized that Labrador had degenerative disc
disease that resulted in ongoing back pain. Despite this back pain, the objective
medical evidence in the record, the extent of Labrador’s daily activities and treatment
histon’ and measures did not support a finding that he was as limited as he alleged.
See Christ the King Manor, Inc. u. Sec’y US. Dep’t of Health & Human Servs., 730 F.3d
291, 305 (3d Cir. 2013) (recognizing that Court may “uphold a decision of less than
ideal clarity if the agency’s path may reasonably be discerned”).


                                            19
      The AU ultimately concluded that Labrador was able to perform a
reduced range of light work, given Labrador’s limited prescribed treatment and
giving great deference to his complaints. (R. 26). The objective medical evidence
supports this conclusion.
                  2.         Weight Giuen to Medical Opinions
      Without citation to any evidence in the record, Labrador argues that the
AU should have found that he would have difficulty staying on task and
maintaining a work schedule. (PBr at 30). Labrador also argues that the AU
should have given more weight to Dr. Parikh’s opinion that Labrador would
have difficulty working a regular job and would be absent from work more than
three times a month. (Id.). Labrador also argues, somewhat conclusoiy and
without much elaboration, that “the AU should have given more weight to the
opinions of Dr. Badillo.” (PBrat3l).
      Under 20 C.F.R.      § 4 16.927(c), AWs are required to weigh and evaluate
“every medical opinion.” Medical opinions are defined as “statements from
acceptable medical sources that reflect judgments about the nature and
severity of your impairment(s), including your symptoms, diagnosis and
prognosis, what you can still do despite impairment(s), and your physical or
mental restrictions.” 20 C.F.R.      § 416.927(a)(2).
      20 C.F.R.   § 404.1502 lists the “acceptable medical sources” that can
provide evidence to establish an impairment. “Treating source means [an]
acceptable medical source who provides [the claimant] with medical treatment
or evaluation and who has, or has had, an ongoing treatment relationship with
[the claimant].” 20 C.F.R.     § 416.927(a)(2) (alterations added). Controlling
weight can be given to “a treating source’s medical opinion on the issue(s) of
the nature and severity” of the claimant’s impairments if the medical opinion is
“well supported by medically acceptable clinical and laboratory diagnostic
techniques and is not inconsistent with the other substantial evidence in [the]
record.” 20 C.F.R.     § 416.927(c) (2).
      “[A] reviewing court should not re-weigh the medical opinions of record
but should consider only whether the ALl’s weighing of such opinions was
                                             20
supported by substantial evidence.” Hatton v. Comm’r of Soc. Sec. Admin., 131
F. App’x 877, 880 (3d Cir. 2005) (citing Monsour Med. Ctr. v. Heckler, 806 F.3d
1185, 1190 (3d Cir. 1986)). “The AW    —   not treating or examining physicians or
State agency consultants   —   must make the ultimate disability and RFC
determinations.” Chandler v. Cornm’r of Soc. Sec., 667 F.3d 356, 361 (3d Cir.
2011) (citing 20 C.F.R. § 404.1527(e)(1), 404.1546(c)).
      When an ALT totally rejects a medical opinion, he or she is required to
point to “contradictory medical evidence.” Cunningham v. Comm’r of Soc. Sec.,
507 Fed. App’x 111, 118 (3d Cir. 2012). Where, as here, the AW is discounting,
rather than rejecting, opinion evidence, he or she must “consider all the
evidence and give some reason for discounting the evidence.” Plummer v. Apfel,
186 F.3d 422, 429 (3d Cir. 1999).
      The ALT gave great weight to Dr. Parikh’s opinion that Labrador had no
more than moderate limitations in the areas of mental functioning, such as
concentration and social functioning. (R. 22). However, the ALT ascribed little
weight to Dr. Parikh’s opinion that Labrador would be absent from work more
than three times per month because that portion of the opinion was not
supported with evidence. (R. 22-23); see 20 C.F.R.   § 416.927(c)(2) (providing
that controlling weight can be given to “a treating source’s medical opinion” if
the medical opinion is “well supported by medically acceptable clinical and
laboratory diagnostic techniques and is not inconsistent with the other
substantial evidence in [the] record.”). Labrador’s examinations consistently
documented cooperative behavior, stable mood, appropriate affect, and intact
thought processes. (R. 22, 386-460). The ALT explained that Dr. Parikh’s
opinion regarding Labrador’s absences was not supported by evidence. Under
the substantial evidence standard of review, that is sufficient justification to
discount a medical opinion.
      Turning to Dr. Badillo, the ALT noted that Labrador saw Dr. Badillo both
before and after the alleged onset. Dr. Badillo “checked a box” that Labrador
was unable to work. See Mason v. Shalala, 994 F.2d 1058, 1065 (3d Cir. 1993)


                                         21
(“Form reports in which a physician’s obligation is only to check a box or fill in
a blank are weak evidence at best              [Wjhere these so-called reports are
unaccompanied by thorough written reports, their reliability is suspect.”). The
AU ascribed “little weight” to this portion of Dr. Badillo’s opinion because “he
did not provide any supportive findings.” And while Dr. Badillo also opined that
Labrador had limitations in lifting, bending, stooping, and climbing, he failed to
provide specific limitations. The AU         was    not required to adopt this portion of
Dr. Badillo’s opinion, which lacked clinical or evidentiaiy support.
      Finally, Dr. Fernando treated Labrador before the alleged disability onset
date and rendered an opinion in connection with Labrador’s prior disability
claim. “For historical purposes,” the AU noted that Labrador had been seen by
Dr. Fernando in 2013, and that the findings were essentially unremarkable. (R.
24). Labrador does not point to anything that requires the AU to ascribe
weight to a medical report that issued before the alleged onset date. See
Sommerfeld u. Astrue, No. CV-10-299-JPH, 2011 U.S. Dist. LEXIS 146322, at
*13 (E.D. Wash. Dec. 9, 2011) (“Because this evidence related to a period of
time befoi’e alleged onset, the Commissioner is correct that it was not probative
and the AU was not required to discuss it.”); see also Cotter v. Harris, 642 F.2d
700, 706 (3rd Cir. 1981) (noting that AU is not required to discuss all
evidence; rather, she must explain why significant probative evidence has been
rejected).
       I see no error in the AU’s analysis or reasoning and I will not re-weigh
the medical opinions in the record. There was contradictory evidence in the
record. The AU gave great weight to the State agency opinions that concluded
that Labrador was not disabled. There is no facial error in an AU’s reliance on
“highly qualified.   .   .   experts in Social Security disability evaluation.” 20 C.F.R.

§ 404.1527(e)(2)(i), 416.927(e)(2)(i); see also Chandler, 667 F.3d at 361
(“[S]tate agency opinions merit significant consideration.”).
       Moreover, the AU explained why the contradictory treating opinions
were not given controlling weight. That reasoning was in accord with the


                                               9,
regulatory guidance that requires the AM to consider every medical opinion
and explain his or her reasoning in accepting or rejecting an opinion.8
    IV.     Conclusion
          For the foregoing reasons, the AU’s decision is affirmed. An appropriate
order accompanies this Opinion.


Dated: June 26, 2019

                                                        VIN MCNULTY
                                                      United States District Jud e




8       Labrador notes that his attorney requested a psychological consultative
examination prior to the administrative hearing to determine learning disabilities and
intellectual delays, but that the AM did not order one. (PBr at 29). An AM “may
purchase a consultative examination to try to resolve an inconsistency in the evidence
or when the evidence as a whole is insufficient to support a determination or decision
on your claim.” 20 C.F.R. § 416.9l9a(b); see 20 C.F.R. § 416.917 (providing that AM
may, but is not required to, order a consultative examination “[i]f your medical sources
cannot or will not give us sufficient medical evidence about your impairment for us to
determine whether you are disabled.”). Labrador, in making this argument, does not
point to an insufficiency of evidence. The record contains voluminous treatment notes
from numerous treating sources, including his treating psychiatrist, who noted that
Labrador did not have a low IQ or reduced intellectual functioning (R. 604).
                                           23
